        Case 4:21-mb-05822-LCK Document 1-1 Filed 06/14/21 Page 1 of 11
                                                             21-05822MB


       AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
Your affiant, Bryan Del Villar, being first duly sworn, hereby depose and state as follows:
                     INTRODUCTION AND AGENT BACKGROUND
   1. Your affiant has been employed by Homeland Security Investigations (HSI) as a Special
      Agent since January 2018. As part of becoming an HSI Special Agent, your affiant attended
      a six-month training academy at the Federal Law Enforcement Training Center in Glynco,
      Georgia, where he received extensive training in criminal investigations. Prior to his
      employment with HSI, your affiant was employed by U.S. Customs and Border Protection
      as a Border Patrol Agent in Nogales, Arizona, from 2010 to 2018. From 2013 to 2016, he
      served on the U.S. Border Patrol – Nogales Targeted Enforcement Unit, where he
      participated in and led numerous alien smuggling investigations. Additionally, your affiant
      was assigned to the Arizona High Intensity Drug Trafficking Area – Counter Narcotics
      Alliance from 2016 to 2018, where he conducted complex narcotics investigations. Your
      affiant has attained a Bachelor of Science in Business Administration and a Master of
      Business Administration from the University of Phoenix. Your affiant is currently assigned
      to the HSI Nogales Border Enforcement Security Task Force, where he has conducted
      several investigations in numerous programmatic areas, including weapons and bulk
      ammunition smuggling. Throughout his career, your affiant has been directly involved in
      numerous investigations resulting in successful prosecutions by the United States
      Attorney’s Office.

   2. This investigation involves suspected violations of 18 U.S.C. §§ 371, 554(a), and 922(a).
      Your affiant is familiar with 18 U.S.C. § 371, which states: if two or more persons conspire
      either to commit any offense against the United States, or to defraud the United States, or
      any agency thereof in any manner or for any purpose, and one or more of such persons do
      any act to effect the object of the conspiracy, each shall be fined under this title or
      imprisoned not more than five years, or both.
   3. Your affiant is familiar with 18 U.S.C. § 554(a), which states: whoever fraudulently or
      knowingly exports or sends from the United States, or attempts to export or send from the
      United States, any merchandise, article, or object contrary to any law or regulation of the
      United States, or receives, conceals, buys, sells, or in any manner facilitates the
      transportation, concealment, or sale of such merchandise, article or object, prior to
      exportation, knowing the same to be intended for exportation contrary to any law or
      regulation of the United States, shall be fined under this title, imprisoned not more than 10
      years, or both.
   4. Your affiant is familiar with 18 U.S.C. §922(a)(6), which states: it shall be unlawful for
      any person in connection with the acquisition or attempted acquisition of any firearm or
      ammunition from a licensed importer, licensed manufacturer, licensed dealer, or licensed
      collector, knowingly to make any false or fictitious oral or written statement or to furnish
      or exhibit any false, fictitious, or misrepresented identification, intended or likely to
      deceive such importer, manufacturer, dealer, or collector with respect to any fact material
      to the lawfulness of the sale or other disposition of such firearm or ammunition.


                                               1
    Case 4:21-mb-05822-LCK Document 1-1 Filed 06/14/21 Page 2 of 11
                                                            21-05822MB



5. Your affiant has consulted with other experienced investigators concerning the practices
   of firearms/ammunition traffickers and the best methods of investigating them. In
   preparing this Affidavit, your affiant has conferred with other Special Agents and law
   enforcement officers involved in this investigation. Furthermore, your affiant has personal
   knowledge of the following facts or have learned them from the individuals involved in
   this investigation.
6. Your affiant submits this affidavit in support of an Application under Rule 41 of the Federal
   Rules of Criminal Procedure for a Search Warrant authorizing the examination of the
   contents of electronic communication devices capable of accessing the internet, as well as
   electronic devices with storage capability (hereinafter Target Device 1 or TD-1 and
   Target Device 2 or TD-2, further described below); and the extraction from TD-1 and TD-
   2 of electronically stored information further described in Attachment B hereto. Because
   this Affidavit is being submitted for the limited purpose of securing a warrant to search
   TD-1 and TD-2, your affiant has set forth only the facts which your affiant believes are
   necessary to establish probable cause to search TD-1 and TD-2.
            IDENTIFICATION OF THE DEVICES TO BE EXAMINED
7. The electronic communication devices to be examined are described as the following:
   a. One black iPhone Mexican-based cellular telephone, International Mobile Equipment
      Identity (IMEI) 359036103557956 (TD-1)

   b. One black iPhone United States-based cellular telephone, IMEI 353816084076225
      (TD-2)

   TD-1 and TD-2 are currently being stored as evidence at the HSI Nogales Field Office in
   Rio Rico, Arizona. TD-1 and TD-2 are further described in Attachment A hereto.

                        BACKGROUND ON SMARTPHONES
8. Based upon your affiant’s knowledge, training, and experience, as well as information
   related to your affiant by law enforcement officers and others experienced in the forensic
   examination of electronic communication devices, your affiant knows that certain types of
   cellular telephones referred to as “smartphones” (such as TD-1 and TD-2) generally offer
   more advanced computing ability and internet connectivity than standard cellular
   telephones. Provided that internet access has been purchased through an electronic
   communication service provider for a particular smartphone, or has connected to a wireless
   network, a smartphone is capable of running complete operating system software, has full
   access to the internet and/or electronic mail (including file attachments), is capable of text
   and instant messaging, can create and edit documents created with computer software, is
   capable of storing large amounts of data, and can be interfaced with desktop and laptop
   computers.

9. As described in Attachment B hereto, this Affidavit seeks permission to locate not only
   data files that might serve as direct evidence of the crimes described in the warrant, but
   also for evidence that establishes what individual(s) used TD-1 and TD-2 as well as the

                                            2
    Case 4:21-mb-05822-LCK Document 1-1 Filed 06/14/21 Page 3 of 11
                                                            21-05822MB


   purpose of its use. Additionally, this Affidavit seeks information about the possible
   location of other evidence.
10. As described in Attachment B hereto, this Affidavit also seeks permission to search and
    seize certain electronic records that might be stored within TD-1 and TD-2. Some of these
    electronic records might take the form of files, documents, or other data that are user-
    generated. Some of these electronic records, as explained below, might take a form that
    becomes meaningful only upon forensic analysis.
11. Although some of the records requested in this affidavit might be found in the form of user-
    generated documents (such as electronic format documents and picture and movie files),
    an electronic communication device (such as TD-1 and TD-2) can contain other forms of
    electronic evidence that are not user-generated. In particular, electronic communication
    devices may contain records of how it has been used and/or the person(s) who utilized the
    electronic communication device. Based upon your affiant’s knowledge, training, and
    experience, as well as information related to your affiant by law enforcement officers, and
    other persons involved in the forensic examination of electronic communication devices,
    your affiant knows that:
               a. Data on electronic communication devices not currently associated with any
                  file can provide evidence of a file that was once on the electronic
                  communication device, but has since been deleted or edited, or of a deleted
                  portion of a file;
               b. Virtual memory paging systems can leave traces of information on an
                  electronic communication device that can be used to determine what tasks
                  and processes were recently in use;
               c. Web browsers, e-mail programs, social media platforms, and chat programs
                  store configuration information on the electronic communication devices
                  that can reveal information such as online nicknames and passwords;
               d. Operating systems can record additional information, such as the
                  attachment of peripheral electronic devices, and the number of occasions on
                  which the peripheral electronic devices were accessed;
               e. Computer file systems can record information about the dates that files were
                  created and the sequence in which they were created. This information may
                  be evidence of a crime and/or indicate the existence and/or location of
                  evidence in other locations on the electronic communication device;
               f. When an electronic communication device has more than one user, files can
                  contain information indicating the dates and times that the files were created
                  as well as the sequence in which the files were created, and whether a
                  particular user accessed other information close in time to the file creation
                  dates, times, and sequences;
               g. The types of evidence described above may be direct evidence of a crime,
                  indirect evidence of a crime indicating the location of evidence or a space

                                            3
     Case 4:21-mb-05822-LCK Document 1-1 Filed 06/14/21 Page 4 of 11
                                                                21-05822MB



                    where evidence was once located, contextual evidence identifying an
                    electronic communication device user, and contextual evidence excluding
                    an electronic communication device user. All of these types of evidence
                    may indicate ownership, knowledge, and intent to commit a given offense;
                    and
                h. The foregoing type of evidence is not “data” that can be segregated, that is,
                   this type of information cannot be abstractly reviewed and filtered by a
                   seizing or imaging agent and then transmitted to investigators. Rather,
                   evidence of this type is a conclusion, based on a review of all available facts
                   and the application of knowledge about how electronic communication
                   devices operate and how electronic communication devices are used.
                   Therefore, contextual information necessary to understand the evidence
                   described in Attachment B hereto also falls within the scope of the warrant.
CHARACTERISTICS OF TRANSNATIONAL CRIMINAL ORGANIZATIONS (TCO)
        INVOLVED IN FIREARMS/AMMUNITION TRAFFICKING

 12. Based upon your affiant’s experience in conducting criminal investigations of violations
     of federal firearms and ammunition laws, your affiant knows that firearms/ammunition-
     trafficking organizations have developed a number of methods to insulate their illegal
     activities from law enforcement detection. These methods are common to major
     firearms/ammunition-trafficking organizations to varying degrees of sophistication.
 13. Your affiant knows that firearm/ammunition-trafficking organizations from Mexico utilize
     “straw purchasers” from the United States to illegally purchase firearms and ammunition.
     A straw purchaser is an individual who knowingly acquires firearms or ammunition for
     someone who is prohibited from acquiring firearms or ammunition themselves.
     Firearms/ammunition-trafficking organizations typically employ and finance numerous
     straw purchasers to purchase firearms and ammunition from different Federal Firearms
     Licensees (FFLs) – which are commonly referred to as “gun stores” or “gun shops” – retail
     stores, and online retail websites. Straw purchasers commonly frequent gun shows,
     purchase large amounts of firearms and ammunition at one time, and purchase firearms
     and ammunition from numerous FFLs, retailers, and online ammunition distributors. A
     vast amount of firearms/ammunition-trafficking organizations from Mexico purchase
     similar firearms, which are referred to by the Bureau of Alcohol, Tobacco, Firearms and
     Explosives (ATF) as “weapons of choice,” and ammunition for said firearms. These
     firearms include semi-automatic and automatic military type rifles such as Kalashnikov-
     style (AK-47 type) rifles and pistols, AR-15 type rifles and pistols, Beretta 9mm Luger
     pistols, Colt .38 Super pistols, and FN Five-seven 5.7x28mm pistols
 14. Through your affiant’s training and experience, as well as the training and experience of
     other law enforcement officers participating in this investigation, your affiant knows that
     firearms/ammunition traffickers commonly use cellular telephones to communicate with
     their criminal associates and co-conspirators to facilitate the commission of their
     smuggling offenses. These cellular telephones usually contain electronically stored data on
     or within the cellular telephones, including, but not limited to, contact names and numbers
     of criminal associates, call details including call history, electronic mail (e-mail) messages,
                                              4
    Case 4:21-mb-05822-LCK Document 1-1 Filed 06/14/21 Page 5 of 11
                                                            21-05822MB



   text messages and/or text message history, third party messenger application
   communications, and digital images of the weapons/ammunition trafficking associates
   and/or activity; all of which can be used to identify and locate firearms/ammunition
   trafficking associates, to identify methods of operation of the TCO, and to corroborate other
   evidence obtained during the course of the current investigation.
15. Your affiant knows that firearms/ammunition traffickers often utilize cellular telephones
    that are held in the name of other living or fictitious persons, and change phone numbers
    frequently in order to limit law enforcement officials’ ability to identify and track suspects’
    call histories.
16. Your affiant knows that firearms/ammunition traffickers often utilize cellular telephones
    to store contact information of co-conspirators. Your affiant knows that this information
    can then be shared with other co-conspirators to assist in the flow of communication
    amongst the group.
17. Your affiant knows that illegal firearm and ammunition traffickers often utilize computers
    and electronic storage devices such as cell phones to research the price and availability of
    firearms and ammunition, and to acquire, pay for, and keep records of firearms and
    ammunition purchases. Firearms/ammunition-trafficking organizations also utilize code
    words for quantities and types of firearms and ammunition that are being purchased, sold,
    and/or transferred in effort to avoid detection by law enforcement officials.
18. Your affiant knows that illegal firearms/ammunition traffickers often utilize cell phones to
    share photos with co-conspirators, including photos of firearms and ammunition the TCO
    wants purchased. This practice is common when someone in the organization is utilizing a
    co-conspirator to purchase firearms or ammunition on his/her behalf.
19. Your affiant knows that firearms/ammunition traffickers utilize various individuals to
    make their purchases. In many instances, these purchasers are asked to travel to a city or
    town that they are not familiar with to make the purchase. Your affiant knows that these
    purchasers commonly use their cell phones to navigate to houses or stores in unfamiliar
    locations, and that the recovery of such addresses can benefit law enforcement in
    identifying unknown co-conspirators and locations.
20. Based upon your affiant’s knowledge, experience, and training in firearms/ammunition-
    trafficking investigations, as well as the training and experience of other law enforcement
    officers with whom your affiant has had discussions, your affiant knows that there are
    certain characteristics common amongst individuals involved in firearms/ammunition
    trafficking. Individuals involved in firearms/ammunition trafficking activity tend to:

               a. Retain records pertaining to financial transactions and the persons for whom
                  the transactions are being conducted;

               b. Collect data pertaining to other co-conspirators involved in
                  firearms/ammunition trafficking activity, including type of firearms and
                  caliber of ammunition and quantities thereof provided, as well as monies
                  owed and/or paid to purchase those firearms/ammunition;

                                             5
Case 4:21-mb-05822-LCK Document 1-1 Filed 06/14/21 Page 6 of 11
                                                         21-05822MB



        c. Possess and maintain records reflecting bank transactions and/or money
           transfers;

        d. Maintain collections of records that are in a digital or electronic format in a
           safe, secure and private environment, including electronic communication
           devices (such as TD-1 and TD-2). These records are often maintained for
           several years and are kept in close proximity to the firearms/ammunition
           trafficker, usually at the individual’s residence, to enable the trafficker to
           review the records, which are highly valued;

        e. Correspond and/or meet with other firearms/ammunition-trafficking
           associates to share firearms/ammunition-trafficking information and/or
           materials;

        f. Retain correspondence from other firearms/ammunition-trafficking co-
           conspirators relating to firearms/ammunition trafficking activity;

        g. Maintain lists of names, addresses, and/or telephone numbers of individuals
           with whom the firearms/ammunition-traffickers have been in contact and/or
           conducted firearms/ammunition-trafficking activity;

        h. Use multiple telephones for communication with coordinators, scouts,
           couriers, straw purchasers and other firearms/ammunition-trafficking co-
           conspirators. Many of these phones are more commonly known as “burner
           phones.” These “burner phones” are used almost exclusively in the
           commission of the firearms-ammunition crime, specifically to call other co-
           conspirators to discuss the arrangements, which include the purchase, pick-
           up and drop-off of the firearms/ammunition. “Burner phones” are used to
           mask or conceal the identity of the actual user/owner and to provide a way
           to compartmentalize the user/owner’s illicit activity. These “burner phones”
           are usually inexpensive and are often used for a brief and/or limited time
           until discarded. In addition, the “burner phones” are often discarded once
           the user/owner suspects any law enforcement activity;

        i. Use multiple telephones for communication with coordinators, scouts,
           couriers, straw purchasers and other firearms/ammunition-trafficking co-
           conspirators. On many occasions, the principal subject will also have a
           personal telephone in his/her possession. The personal phone will have a
           history of phone calls, or text messages, with other subjects involved in the
           firearms/ammunition-trafficking conspiracy, as the principal subject is
           usually introduced into the conspiracy through social contacts. These
           conversations will occur prior to and after the smuggling attempt. These
           will often be saved by the user/owner of the phone. Additionally, principles
           have been known to use Facebook, messaging applications or other third-
           party social media messaging applications (e.g., WhatsApp). The personal
           cell phone often will have the identities of additional co-conspirators saved
           in the contact log.


                                     6
    Case 4:21-mb-05822-LCK Document 1-1 Filed 06/14/21 Page 7 of 11
                                                              21-05822MB


                                  PROBABLE CAUSE
21. On May 19, 2021, Efren Alexis ROJO-German attempted to purchase a firearm (a Smith
    & Wesson model M&P 380 Shield EZ .380 caliber pistol) from BKM Guns Inc., dba
    Murphy’s Gun Shop, a federally licensed firearms dealer in Tucson, Arizona. During the
    attempted purchase, ROJO-German completed ATF Form 4473, Firearms Transaction
    Record. On question 21.a of the form, ROJO-German marked the box “Yes” when
    answering the question: “Are you the actual transferee/buyer of the firearm(s) listed on this
    form? Warning: You are not the actual transferee/buyer if you are acquiring the firearm(s)
    on behalf of another person. If you are not the actual transferee/buyer, the licensee cannot
    transfer the firearm(s) to you.” On question 21.c of the form ROJO-German marked the
    box “No” when answering the question: “Have you ever been convicted in any court,
    including a military court, of a felony, or any other crime for which the judge could have
    imprisoned you for more than one year, even if you received a shorter sentence including
    probation?”

22. As confirmed by certified court records, on December 15, 2015, in United States District
    Court for the District of Arizona, case number CR14-01870-001-TUC-RCC (LAB), ROJO
    was convicted of Importation of Heroin in violation of 21 U.S.C. §§ 952(a), 960(a)(1) and
    960(b)(3), a Class C Felony offense punishable by more than one year imprisonment.

23. On June 3, 2021, HSI agents learned that ROJO was arrested by the U.S. Border Patrol
    (USBP) near Nogales, Arizona during a human smuggling attempt. At the time of arrest,
    ROJO was in possession of TD-1 and TD-2. As part of the human smuggling investigation,
    USBP agents seized TD-1 and TD-2 from ROJO as evidence. HSI agents responded to the
    USBP Nogales Station to assist USBP agents with ROJO’s custodial interview.

24. During a post-Miranda statement, ROJO admitted that on May 19, 2021, he traveled to an
    authorized firearms dealer in an attempt to purchase a pistol on behalf of an individual only
    known to him as “Johnny.” ROJO stated Johnny resided in Nogales, Sonora, Mexico, and
    was not allowed to enter the U.S. due to legal matters. ROJO admitted that he knew that
    Johnny would be the ultimate recipient of the firearm he (ROJO) had attempted to
    purchase. ROJO indicated that Johnny supplies firearms to a drug trafficking organization
    in Nogales, Sonora, Mexico. ROJO explained that he entered into an agreement with
    Johnny to assist him by traveling to the U.S. to study the process of acquiring firearms in
    the U.S. ROJO was then to escort unidentified females to authorized firearm dealers in the
    U.S. to guide these females through the firearm selection and purchasing process on behalf
    of Johnny.

25. ROJO stated that he currently resided in Nogales, Sonora, Mexico, and that the Nogales,
    Arizona, address listed in his Arizona driver’s license belongs to his father’s place of
    business. HSI agents drove by this Arizona address and observed that the property consists
    of a dirt lot with no habitable structures and containing several inoperable cars. ROJO’s
    Arizona driver’s license lists the same Arizona address ROJO used in completing the ATF
    Form 4473 for his attempted firearm purchase on May 19, 2021. The form specifically asks
    for “Current State of Residence and Address.” Based on your affiant’s training and
    experience, TCO members involved in contraband smuggling often list inaccurate and/or

                                            7
    Case 4:21-mb-05822-LCK Document 1-1 Filed 06/14/21 Page 8 of 11
                                                              21-05822MB


   illegitimate residential addresses on driver’s licenses to hinder law enforcement’s ability
   to find them if a crime has been committed.

26. ROJO indicated he was in possession of two cellular telephones, further clarifying that he
    had a Mexican-based phone (TD-1) and a United States-based phone (TD-2).

27. ROJO admitted that he communicated with Johnny exclusively through the use of TD-1.
    ROJO provided HSI agents with the passcode to unlock TD-1. ROJO further provided
    limited consent to allow HSI agents to conduct a search of TD-1. For the reasons previously
    outlined in this Affidavit (specifically in paragraphs 9 through 17 herein), it is imperative
    for HSI agents to conduct a full analysis of TD-1 without the limitations set forth by
    ROJO’s limited consent. ROJO did not provide any type of consent allowing for the search
    of TD-2.

28. On June 3, 2021, HSI and ATF agents visited Murphy’s Gun Shop, the firearm dealer in
    Tucson where ROJO attempted to purchase a firearm on May 19, 2021. Agents collected
    a copy of the ATF Form 4473 and all documentation related to ROJO’s attempted purchase.
    Agents reviewed a transaction receipt which listed ROJO’s contact information, including
    his United States-based cellular telephone number, 480-501-2834. Agents were informed
    by the store associate who assisted ROJO with his attempted purchase that ROJO was on
    his cellular telephone the majority of the time while inside the store.

29. On June 10, 2021, ROJO was charged by a Complaint in the United States District Court
    for the District of Arizona with Making False Statements in Connection with the Attempted
    Acquisition of a Firearm, in violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2).

30. HSI agents served a subpoena to AT&T, the service provider for 480-501-2834, requesting
    subscriber information and toll records for the account. Information provided by AT&T in
    response to this subpoena revealed that ROJO was the current subscriber of the account. In
    addition, the information provided by AT&T identified that the account was in use by an
    iPhone with IMEI: 35381608407622. The IMEI listed on the SIM card tray inserted in TD-
    2 is 353816084076225. Note that the last digit “5” is missing from the IMEI listed in the
    information from AT&T. Per the AT&T Records Key, an IMEI “can be 15 or 16 digits. A
    15-digit number that uniquely identifies an individual wireless device. The first 14 digits
    are unique. The 15th digit is a check digit that validates the prior 14 digits.” Hence, HSI
    agents were able to confirm that phone number 480-501-2834 was in use by TD-2.

31. Based on your affiant’s training and experience, it would be critical for ROJO to have a
    United States-based cellular telephone in furtherance of weapon purchases, or such related
    activities, within the United States. Producing a Mexican-based phone number to an
    authorized firearm dealer could raise suspicion and scrutiny of the true intent behind
    ROJO’s weapon purchase and expose the weapon’s intended destination to Mexico.

32. Your affiant submits that there is probable cause to believe that TD-1 and TD-2 may
    contain evidence identifying: (1) cellular telephone numbers used by firearms/ammunition-
    trafficking associates; (2) telephone calls conducted with firearms/ammunition-trafficking


                                            8
        Case 4:21-mb-05822-LCK Document 1-1 Filed 06/14/21 Page 9 of 11
                                                                   21-05822MB



       co-conspirators (including time, date, and duration of calls); (3) photographs of and/or with
       firearms/ammunition-trafficking co-conspirators, illegal controlled substances, and/or bulk
       illicit currency; (4) text and/or voicemail message communications (including time and
       date) with firearms/ammunition-trafficking associates; (5) electronic mail and social media
       internet sites accessed by the user of TD-1 and TD-2; and (6) usernames and/or passwords
       utilized by the user of TD-1 and TD-2 to access electronic mail and social media internet
       sites.

   33. Based on your affiant’s training and experience, as well as the training and experience of
       other law enforcement officers participating in this investigation, your affiant knows that
       TCOs utilize cellular telephones (such as TD-1 and TD-2) to communicate when
       conducting their illegal activity, using voice, text, and electronic mail (if accessible)
       functions of the cellular telephone to do so. These devices are utilized in furtherance of the
       crime via the coordination of the purchase, transportation, and distribution of the
       firearms/ammunition, the collection and movement of bulk illicit currency, and
       communication with members of the TCO about the specific operations of that TCO.
                                             CONCLUSION
   34. Based on your affiant’s training and experience, and the aforementioned facts which your
       affiant believes to be true, your affiant submits probable cause exists that ROJO utilized
       TD-1 and TD-2 in furtherance of weapons trafficking activities, that the above-described
       evidence or a portion thereof will be found within the contents of TD-1 and TD-2 when
       the requested Search Warrant is served, and that such items would constitute evidence of a
       conspiracy and/or attempts to illegally procure and traffic firearms into a foreign country
       in violation of 18 U.S.C. §§ 371, 554(a), and 922(a)(6).

   35. TD-1 and TD-2 have been in the possession of HSI since their seizure. Due to the nature
       of such electronic devices, data contained within them will remain uncorrupted when
       being stored for long periods of time. Your affiant respectfully requests that a warrant be
       issued allowing for the search of said TD-1 and TD-2 as described above.

Further affiant sayeth not.
I declare under penalty and perjury that the foregoing is true and correct to the best of my
knowledge.
Respectfully submitted this 14th day of June, 2021.


_________________________________
Bryan Del Villar, HSI Special Agent

Sworn and subscribed telephonically before me this this 14th
                                                         ___day of June, 2021.

_________________________________
Honorable Lynnette C. Kimmins
United States Magistrate Judge
                                                9
       Case 4:21-mb-05822-LCK Document 1-1 Filed 06/14/21 Page 10 of 11
                                                           21-05822MB



                                      ATTACHMENT A

The items to be searched are described below as:

       a. One black iPhone Mexican-based cellular telephone, International Mobile Equipment
          Identity (IMEI) 359036103557956 (TD-1)

       b. One black iPhone United States-based cellular telephone, IMEI 353816084076225
          (TD-2)

TD-1 and TD-2 are currently being stored as evidence at the HSI Nogales Field Office in Rio Rico,
Arizona.




                                              10
       Case 4:21-mb-05822-LCK Document 1-1 Filed 06/14/21 Page 11 of 11
                                                                                21-05822MB


                                      ATTACHMENT B

                              INFORMATION TO BE SEIZED

    1. All records on TD-1 and TD-2 (further described in Attachment A) that relate to the
violations and suspect information set forth in the Affidavit, including:

       a.     Cellular information: cellular numbers, cellular service providers, caller
              identifications displaying sent, received, dialed and missed calls;

       b.     Text information: text messages received, sent, drafted, and deleted;

       c.     Photographs: photographs taken, received, sent, saved, and deleted;

       d.     Videos: video recordings taken, received, sent, saved, and deleted;

       e.     Audio: audio recordings taken, received, shared, sent, saved and deleted;

       f.     Emails: emails sent, received, drafted, saved and deleted;

       g.     Contact information: telephone contact list displaying names, addresses, telephone
              numbers, and deleted information;

       h.     User attribution: evidence of user attribution showing who used or owned TD-1
              and TD-2 at the time things described in this Attachment were created, edited or
              deleted, such as logs, phone books, saved user names and passwords, documents,
              and browsing history;

       i.     Notes: all bank records, credit information, account information or other financial
              information and records;

       j.     Travel information: any information recording travel arrangements during the time
              period set forth in the Affidavit and until the present; and

       k.     Internet: records of Internet Protocol addresses used, and any records of Internet
              activity, including firewall logs, caches, browser history and cookies,
              “bookmarked” or “favorite” web pages, search terms that the user entered into any
              Internet search engine, and records of user-typed web addresses.

       As used above, the terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored, including
any form of computer or electronic storage and any photographic form.




                                              11
